
	
		I
		112th CONGRESS
		2d Session
		H. R. 6678
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2012
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage
		  research at community colleges and other institutions of higher education, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 College Research Education and Teacher
			 Excellence (CREATE) Opportunity Act of 2012.
		IResearch credit
			 made permanent and other modifications
			101.Research credit made
			 permanent and other modifications
				(a)Credit made
			 permanent
					(1)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
					(2)Conforming
			 amendmentParagraph (1) of section 45C(b) of such Code is amended
			 by striking subparagraph (D).
					(b)Increased
			 percentage of contract research expenses paid to colleges and
			 universitiesParagraph (3) of
			 section 41(b) of such Code is amended by adding at the end the following new
			 subparagraph:
					
						(E)Amounts paid to
				colleges and universitiesIn the case of amounts paid for
				qualified research by the taxpayer to an institution of higher education (as
				defined in section 3304(f))—
							(i)subparagraph (A)
				shall be applied by substituting 100 percent for 65
				percent, and
							(ii)subparagraphs (C)
				and (D) shall not
				apply.
							.
				(c)Research in
			 social sciences included in qualified researchSubparagraph (G)
			 of section 41(d)(6) of such Code is amended—
					(1)by striking
			 social sciences, arts, in the text and inserting
			 arts, and
					(2)by striking
			 Social sciences,
			 etc in the heading and inserting
			 Arts and
			 humanities.
					(d)Effective
			 dateThe amendment made by subsection (a) shall apply to amounts
			 paid or incurred after December 31, 2011.
				IIYear-round Pell
			 grants
			201.AmendmentsSection 401(b) of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a(b)) is amended—
				(1)by redesignating
			 paragraphs (5) through (7) as paragraphs (6) through (8), respectively;
			 and
				(2)by inserting after
			 paragraph (4), the following new paragraph:
					
						(5)(A)In the case of a student
				attending a junior or community college (as defined in section 312(f)), the
				Secretary shall award the student not more than two Federal Pell Grants during
				a single award year to permit such student to accelerate the student’s progress
				toward a degree or certificate if the student is enrolled—
								(i)on at least a half-time basis for a
				period of more than one academic year, or more than two semesters or an
				equivalent period of time, during a single award year; and
								(ii)in a program of instruction at the
				junior or community college for which the college awards an associate degree or
				a certificate.
								(B)In
				the case of a student receiving more than one Federal Pell Grant in a single
				award year under subparagraph (A), the total amount of Federal Pell Grants
				awarded to such student for the award year may exceed the maximum basic grant
				level specified in the appropriate appropriations Act for such award
				year.
							.
				202.Conforming
			 changeSection
			 401(b)(2)(A)(ii) of the Higher Education Act of 1965 (20 U.S.C.
			 1070a(b)(2)(A)(ii)) is amended by striking paragraph (7)(B) and
			 inserting paragraph (8)(B).
			203.Effective
			 dateThe amendments made by
			 section 201 shall be effective for award year 2013–2014 and each succeeding
			 award year.
			IIIAmendments to
			 the TEACH grant program
			301.AmendmentsSection 420N of the Higher Education Act of
			 1965 (20 U.S.C. 1070g–2) is amended—
				(1)by amending
			 subsection (b)(2) to read as follows:
					
						(2)in the event that the applicant is
				determined to have failed or refused to comply with all or part of such service
				obligation, at least a portion of the amount of any TEACH Grants received by
				such applicant will be treated as a loan and collected from the applicant in
				accordance with subsection (c) and the regulations thereunder;
				and
						.
				(2)by amending
			 subsection (c) to read as follows:
					
						(c)Repayment for
				Inability To Complete ServiceIn the event that a recipient of a grant
				under this subpart fails or refuses to comply with all or part of the
				recipient’s service obligation in the agreement under subsection (b) and is not
				excused from fulfilling that portion of the service obligation under subsection
				(d)(2), the sum of the amounts of any TEACH Grants received by such recipient
				shall, upon a determination of such a failure or refusal in such service
				obligation, be treated as a Federal Direct Unsubsidized Stafford Loan under
				part D of title IV, and shall be subject to repayment, together with interest
				thereon accruing from the date of the grant award, but only in proportion to
				the degree to which the recipient fails or refuses to comply with such service
				obligation and in accordance with terms and conditions specified by the
				Secretary in regulations under this
				subpart.
						.
				302.Effective
			 dateThe amendments made by
			 section 301 shall apply to TEACH grants awarded for academic year 2013–2014 and
			 each succeeding academic year.
			
